DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 5-6, 8, 10-11, 13-15, 17-23, 24-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saily et al. (hereinafter Saily)(WO 2022/073598) as in view of Akkarakaran et al. (hereinafter Akkarakaran)(US 2020/0028648).
	Regarding claim 1, Saily teaches a method for determining a location of a user equipment, comprising: receiving a first assistance data associated with a first positioning reference signal configuration(P[0049], UE may receive an identifier which may be used by the UE to indicate to a gNB a request for a transmission of a PRS signs); 
	transmitting a request parameters of the first positioning reference signal configuration(item 220 in Fig. 2; sending by the user device a downlink reference signal);
	 receiving a second assistance data associated with a second positioning reference signal configuration, wherein the second positioning reference signal configuration is based at least in part on the request to modify the one or more parameters of the first positioning reference signal configuration(items 220, 230 and 240 in Fig. 2, selecting by the user device a down link reference signal; receiving by the user device from the network node the requested positioning reference signal);
	 obtaining measurements from one or more positioning reference signals based at least in pant on the second assistance data: and detenrining the location based at least on part on measurements obtained from the one or more positioning reference signals(item 250 in Fig. 2; carrying out a positioning procedure using the requested positioning reference signal).  
	Saily did not teach specifically transmitting a request to modify one or more parameters of the first positioning reference signal configuration. However, Akkarakaran teaches in an analogous art transmitting a request to modify one or more parameters of the first positioning reference signal configuration(P[0094], modify parameters for the PRS based on the request). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of transmitting a request to modify one or more parameters of the first positioning reference signal configuration in order to have efficient selection of parmeters.
	Regarding claim 2, the combinations of Saily and Akkarakarn teaches the method of claim 1 wherein the first assistance data includes an indication of one or more positioning reference signal configuration parameters which may be modified on-demand(Saily: P[0049], UE may receive an identifier which may be used by the UE to indicate to a gNB a request for a transmission of a PRS signs; also item 220 in Fig. 2, plurality of reference signals; AKK: P[0084], modify system parameters for on-deman request).  
	
	Regarding claim 4, Akkarakaran teaches the method of claim 1 wherein the request to modify the one or more parameters of the first positioning reference signal configuration includes a request to modify at least one of a positioning reference signal bandwidth, a duration of a positioning occasion, and a frequency of the positioning occasion(P[0072], a set of configuration parameters such as subframe offset, periodicity, and duration).  
	Regarding claim 5, Saily teaches the method of claim I wherein the request to modify the one or more parameters of the first positioning reference signal configuration includes a positioning reference configuration identifier that is associated with one or more positioning reference signal parameters(Saily: item 230, identifier with the request; Akkarakaran: P[0094], modify parameters for the PRS based on the request).  
	Regarding claim 6, Akkarakaran teaches the method wherein the request to modify the one or more parameters of the first positioning reference signal configuration is included in a mobile-originated location request message(P[0094], request from UE).  
	Regarding claim 8, the combinations of Saily and Akkarakarn teaches the method of claim I wherein the first assistance data is associated with a plurality of positioning reference signal configurations, and transmitting the request to modify the one or more parmeters includes providing; an identifier associated with one of the plurality of positioning reference signal configurations(Saily: item 220; plurality of reference signals; Akkarakaran: P[0094], modify parameters for the PRS based on the rquest).  
	Regarding claim 9, Saily teaches the met hod of claim 8 wherein receiving the second assistance data includes receiving the identifier associated with the on of the plurality of positioning; reference signal configurations(item 230 in Fig. 2, identifier). 
	Claims 10-11, 13-15 and 17-18 are rejected for the same reason as set forth in claims 1-2,  4-6 and 8-9 respectively. 
	Claims 19-20 and 22 are rejected for the same reason as set forth in claims 1 and 4-5 respectively. 
	Regarding claim 21, Akkarakaran teaches the method of claim 19 wherein the request to modify the one or more parameters of the first positioning reference signal configuration includes a start time and a duration for transmitting the one or more positioning reference signals based on the second positioning reference signal configuration(P[0072], subframe offset and duration).
	Regarding claim 23, Akkarakaran teaches the method of claim 19 wherein the second positioning reference signal configuration includes a desired beam direction(P[0043], beam direction configured).  
	Claims 24-28 and 30 are rejected for the same reason as set forth in claims 1-2, 4-6 and 8 respectively. 

Claims 3, 7, 12, 16, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saily et al. (hereinafter Saily)(WO 2022/073598) as in view of Akkarakaran et al. (hereinafter Akkarakaran)(US 2020/0028648) and Yilmaz et al. (hereinafter Yilmaz)(US 2022/0322036).
	Regarding claim 3, Saily in view of Akkarakaran teaches all the particulars of the claim except wherein the first assistance data is received via one or more positioning system information blocks transmitted by a base station. However, Yilmaz teaches in an analogous art  wherein the first assistance data is received via one or more positioning system information blocks transmitted by a base station(P[0060], ODPS through posSIBs). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the first assistance data is received via one or more positioning system information blocks transmitted by a base station in order to have efficient configuration transmission. 
	Regarding claim 7, Saily in view of Akkarakaran teaches all the particulars of the claim except wherein the second assistance data is received from a location management function via a Long Term Evolution Positioning Protocol message. However, Yilmaz teaches in an analogous art wherein the second assistance data is received from a location management function via a Long Term Evolution Positioning Protocol message (P[0058], LTE positioning protocol(LPP); preconfiguration information). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method in order to have latency gain(P[0061]).
	Claims 12, 16 and 29 are rejected for the same reason as set forth in claims 3, 7 and 7 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515. The examiner can normally be reached 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647